Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 11, 2020.
Claims 1-7 and 9-20 are currently pending and have been examined. 
Claim 1 has been amended.
Claim 8 has been cancelled.
This action is made NON-FINAL in response to the Request for Continued Examination (RCE) received on June 10, 2022.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
With respect to Applicant’s RCE filed on June 10, 2022; Applicant's Arguments/Remarks Made have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
Applicant States:
In response to the drawing objection, it is noted that FIGS. 2a-2h and 5a-5f include portions of grayscale photographs. 37 CFR 1.84(b)(1) cited by the Examiner is directed to drawing standards for black and white photographs. 
Applicant respectfully submits that the underlying grayscale photographs of a geographical area is more suitable in light of the overlying polygons and directional arrow lines. 
If the underlying grayscale photographs were in black and white line drawings, this would obscure the overlying polygons and directional arrow lines. If would be difficult, if not impossible, to differentiate the underlying lines from the overlying lines and cause unnecessary confusion. Applicant's submission of an underlying grayscale photograph with overlying black and white polygons and directional arrow lines show the invention much more clearly. It is respectfully submitted that, as evident from the printed publication of the present application, the grayscale drawings were reproduced reasonably well in black and white together with the overlying polygons and directional arrow lines. 8Attorney Docket No.: P9289US00
If there are certain areas that are confusing or unclear to the Examiner, it is respectfully requested that the Examiner identify them in the next Office communication and Applicant will be more than willing to address such issues. Favorable consideration of the originally submitted drawings is requested. Withdrawal of the drawing objection is also solicited. 
The Office agrees with the argument and the drawing objection has been withdrawn.
With respect to the claim rejections of claims 1-20 under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original claims and the Office has supplied new grounds for rejection attached below in the Non-Final Office Action and therefore the prior arguments are considered moot. Therefore, the Office's respectfully disagrees with applicant’s arguments.
It is the Office' s stance that all applicant arguments have been considered.
Non-Final Office Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 and 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 specifically, recites the limitation “maps a sub-trajectory to true or false,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “true or false” here. Does this pertain to choosing a trajectory and not choosing another? As currently presented, claim 1 fails to clearly recite the metes and bounds of the claim, and is thus indefinite. For this office action, it is interpreted as if “true or false” is a method of selecting an option. In view of the above, claims 1-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. It should be defined what the true false portion of the limitation exactly means.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US8954094), hereinafter Mishra, in view of Chidlovskii (US20140089036).
Regarding claim 1:
While Mishra discloses:
A method for identifying a transportation transition region from probe trajectory data comprising; (see at least [Column 6, lines 42-60])
determining a geographic area, wherein the geographic area encompasses a point of interest and an off-road region associated with the point of interest; (see at least [Column 5, lines 50-56])
retrieving one or more probe trajectories that intersect the geographic area; (see at least [Column 6, lines 13-24])
segmenting the one or more probe trajectories into a plurality of segments, wherein the plurality of segments includes one or more on-road segments, and one or more off-road segments; (see at least [Column 4, lines 41-54] and [Column 7, lines 36-43])
processing the plurality of segments to identify one or more transition segments that include a transition involving an on-road segment of the one or more on-road segments or an off- road segment of the one or more off-road segments; (see at least [Column 7, lines 15-22])
clustering one or more probe points of the one or more transition segments to identify the transportation transition region; (see at least [Column 6, lines 42-49])
providing the transportation transition region as an update to a geographic database, a mapping database, a navigation database, or a combination thereof; (see at least [Column 6, lines 52-60])
Mishra does not specifically state using matrices, however Chidlovskii teaches:
combining the plurality of segments using a start/stop matrix, wherein the start/stop matrix stores a relation between a trajectory and a criterion that maps a sub-trajectory to true or false; (see at least [0039], [0042], and [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chidlovskii into the invention of Mishra to not only include transportation mode transitions as Mishra discloses but also include using matrices as taught by Chidlovskii, with a motivation of creating a more efficient system that allows for easier routing. Additionally, the claimed invention is merely a combination of known elements of vehicle control and navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13:
Mishra discloses:
An apparatus for identifying a transportation transition region from probe trajectory data comprising; (see at least [Column 6, lines 42-60])
at least one processor; (see at least [Column 11, lines 10-16])
at least one memory including computer program code for one or more programs, (see at least [Column 11, lines 10-16])
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following; (see at least [Column 11, lines 10-16])
With respect to the remainder of claim 13, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 13 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitations, therefore, claim 13 is also rejected with the same rationale as claim 1 and the additional addressed limitations.
Regarding claim 19:
Mishra discloses:
A non-transitory computer-readable storage medium for identifying a transportation transition region from probe trajectory data, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps; (see at least [Column 11, lines 10-16])
With respect to the remainder of claim 19, all limitations excluding the claim limitation listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 19 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitation, therefore, claim 19 is also rejected with the same rationale as claim 1 and the additional addressed limitation.
Regarding claim 2:
Mishra discloses:
wherein the transportation transition region includes a pick-up location, a drop-off location, or a combination thereof for a vehicle to pick-up or drop- off a passenger; (see at least [Column 6, lines 52-55])
Regarding claim 14:
With respect to claim 14, all limitations have been analyzed in view of the method of claim 2 and it has been determined that claim 14 does not teach or define any other new limitations beyond those recited in the method of claim 2 therefore, claim 14 is also rejected with the same rationale as claim 2.
Regarding claim 3:
Mishra discloses:
wherein the segmenting of the one or more probe trajectories is performed using a monotone segmentation based on one or more segmentation criteria; (see at least [Column 7, lines 36-43])
Regarding claim 15:
With respect to claim 15, all limitations have been analyzed in view of the method of claim 3 and it has been determined that claim 15 does not teach or define any other new limitations beyond those recited in the method of claim 3 therefore, claim 15 is also rejected with the same rationale as claim 3.
Regarding claim 4:
Mishra discloses:
wherein the one or more segmentation criteria include a temporal criterion, a location criterion, or a combination thereof; (see at least [Column 5, lines 57-65] and [Column 8, lines 14-37])
Regarding claim 16:
With respect to claim 16, all limitations have been analyzed in view of the method of claim 4 and it has been determined that claim 16 does not teach or define any other new limitations beyond those recited in the method of claim 4 therefore, claim 16 is also rejected with the same rationale as claim 4.
Regarding claim 5:
Mishra discloses:
wherein the temporal criterion is based on a difference between a maximum timestamp and a minimum time stamp within a segment; (see at least [Column 5, lines 57-65])
wherein the location criterion is based on a radius of a disk that can cover the one or more probe points of the segment; (see at least [Column 6, lines 52-67])
Regarding claim 6:
Mishra discloses:
determining one or more thresholds for the one or more segmentation criteria based on kinematics of a transportation transition activity that is associated with the transportation transition region; (see at least [Column 5, lines 36-49 and 57-65])
Regarding claim 17:
With respect to claim 17, all limitations have been analyzed in view of the method of claim 6 and it has been determined that claim 17 does not teach or define any other new limitations beyond those recited in the method of claim 6 therefore, claim 17 is also rejected with the same rationale as claim 6.
Regarding claim 7:
Mishra discloses:
wherein the transportation transition activity includes picking-up/dropping off a passenger of a vehicle, transitioning between a first mode of transportation to a second mode of transportation, or a combination thereof; (see at least [Column 6, lines 42-60])
Regarding claim 18 and 20:
With respect to claim 18 and 20, all limitations have been analyzed in view of the method of claim 7 and it has been determined that claim 18 and 20 does not teach or define any other new limitations beyond those recited in the method of claim 7 therefore, claim 18 and 20 is also rejected with the same rationale as claim 7.
Regarding claim 9:
While Mishra discloses transportation mode transitions, Mishra does not specifically state data clustering techniques, however Chidlovskii teaches:
generating a convex hull of the clustered one or more probe points, wherein the transportation transition region is identified based on a portion of the geographic area delineated by the convex hull; (see at least [0036], [0037], [0039], and [0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chidlovskii into the invention of Mishra to not only include transportation mode transitions as Mishra discloses but also include data clustering techniques as taught by Chidlovskii, with a motivation of creating a more efficient system that allows for better identification of transition regions. Additionally, the claimed invention is merely a combination of known elements of vehicle control and navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10:
Mishra discloses:
map-matching the plurality of segments to digital map data to determine the one or more on- road segments, the one or more off-road segments, or a combination thereof; (see at least [Column 5, lines 50-56])
Regarding claim 11:
Mishra discloses:
map-matching the plurality of segments to a geographic feature represented in digital map data, wherein the one or more transitions segments are further identified based on the map- matching; (see at least [Column 5, lines 50-56])
Regarding claim 12:
Mishra discloses:
wherein the geographic feature is a parking area; (see at least [Column 8, lines 14-30])
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Aggarwal et al. (US20200042620) discloses of a computing device that can detect changes in map data based on device activity and location data.
Vandanapu et al. (US20170343372) discloses of a method of using a navigation system to determine user orientation.
Zheng et al. (US20120296560) discloses of accessing trajectory data representing tracked positions of a vehicle along a trajectory with a start and end point.
Kojo et al. (US9519290) discloses of a method and apparatus for associating passenger docking locations with destinations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669